Citation Nr: 1630638	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for Guillain-Barre syndrome.  

2.  Entitlement to service connection for primary insomnia.

3.  Entitlement to an initial compensable  rating for atopic dermatitis prior to June 21, 2011 and to a rating in excess of 10 percent thereafter.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2014 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  That hearing was scheduled for July 6, 2016.  However, in May 2016 correspondence, the Veteran indicated that he was unable to attend the hearing and requested to be provided with a Board videoconference hearing instead.  

To ensure compliance with due process requirements, and because Board videoconference hearings are scheduled by the RO, the case is REMANDED for the following:

The appellant should be scheduled for a Board videoconference hearing.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




